[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Worthington City Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, Slip Opinion No. 2014-
Ohio-3620.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                          SLIP OPINION NO. 2014-Ohio-3620
      WORTHINGTON CITY SCHOOLS BOARD OF EDUCATION, APPELLEE, v.
          FRANKLIN COUNTY BOARD OF REVISION ET AL., APPELLEES;
           NORTHPOINTE DISTRIBUTION CENTER, L.L.C., APPELLANT.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
    it may be cited as Worthington City Schools Bd. of Edn. v. Franklin Cty.
                Bd. of Revision, Slip Opinion No. 2014-Ohio-3620.]
Taxation—Real-property valuation—Owner’s opinion of value—Knowledgeable
        employee of owner may give owner-opinion-of-value testimony.
     (No. 2012-1517—Submitted April 29, 2014—Decided August 27, 2014.)
             APPEAL from the Board of Tax Appeals, No. 2008-V-670.
                                ____________________
        Per Curiam.
        {¶ 1} This real-property-valuation case concerns the proper valuation of
a commercial building consisting of warehouse and office space for tax year
2005. The property owner disagreed with the auditor’s valuation and presented a
value using the income approach as an “owner’s opinion of value” to the Franklin
County Board of Revision (“BOR”), and the BOR adopted the value suggested by
                            SUPREME COURT OF OHIO




that approach. The Worthington City BOE of Education (“BOE”) appealed to
the Board of Tax Appeals (“BTA”), which determined that (1) the income-
approach valuation offered before the BOR did not qualify as an admissible
owner’s opinion and (2) in any event, the income-approach valuation was not
probative evidence of value. The BTA ordered that the auditor’s valuation be
reinstated.
       {¶ 2} On appeal, the property owner contends both that its income-
approach valuation qualified as a valid owner’s opinion and that the BTA was not
justified in its wholesale rejection of the income-approach valuation, since it had
been accepted and adopted by the BOR. On both points we agree. We therefore
reverse the decision of the BTA.
                            FACTUAL BACKGROUND
       {¶ 3} At issue is a warehouse and office building encompassing 205,430
square feet on a parcel of 15.304 acres. The tax year at issue is 2005, and that
year was a reappraisal year in Franklin County. The auditor set the value of the
subject property at $5,650,000.     Appellant, Northpointe Distribution Center,
L.L.C., the property owner, filed a complaint seeking a reduction to $4,700,000,
after which the BOE filed a countercomplaint seeking retention of the auditor’s
valuation.
                THE OWNER’S INCOME-APPROACH VALUATION
                              1. General testimony
       {¶ 4} At the BOR hearing held on May 5, 2008, Northpointe presented
the testimony of Jason Carroll, an employee of Mid America Management
Corporation (“Midamco”). Carroll testified that “the L.L.C. is a single purpose
entity created to hold the property as is common in real estate investments,” and
that Midamco “is the 100 percent general partner of that L.L.C.”           Carroll
summarized his educational and employment background: Carroll worked as an
architect, then obtained an MBA in real estate from Cornell University in 2002,




                                        2
                                      January Term, 2014




after which he worked in the field of real estate investment, acquisitions, and
development. In the day-to-day course of his employment, Carroll was involved
in doing real estate valuations, “including tax analysis as well as every
conceivable other type of analysis.”              Carroll’s MBA coursework at Cornell
included property valuation.
         {¶ 5} Carroll offered a general description of the property at issue and its
market. Carroll testified that the building, which was constructed in the 1960s,
was designed as a large distribution center for a single retailer but has since been
divided into separate spaces to be rented out. Because of its design, several
features of the property make it difficult to lease to multiple tenants. Specifically,
the column spacing and ceiling heights make it difficult to divide up the space for
multiple-tenant use, and it is difficult to arrange the space to afford each tenant
access to a dock door.           Additionally, building-space modifications are often
necessary when a new tenant moves in. Asked whether the leases were triple net,1
Carroll replied, “When we can get them.”
                 2. Specifics of the owner’s income-approach valuation
         {¶ 6} Carroll testified as author or co-author of an exhibit documenting
the income-approach valuation.              He explained that the operating statements
setting forth revenues and expenses for 2003, 2004, and 2005 were “straight off
[Midamco’s] system.” Attached to the exhibit were rent rolls showing year-end
occupancy for 2003, 2004, and 2005. Vacancy increased from 21 percent in 2003
to 26.5 percent in 2005. In later years, the property experienced no growth in
rent, and new tenants tended to want short-term leases. Carroll gave testimony
regarding the valuation, and the BOE’s counsel did not object that his testimony
lacked foundation.

1
  “Under a triple net lease, the tenant is responsible for paying utilities, maintenance, real estate
taxes, and insurance.” Strongsville Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 112 Ohio St.3d
309, 2007-Ohio-6, 859 N.E.2d 540, ¶ 3, fn. 1, citing Appraisal Institute, The Appraisal of Real
Estate 477 (12th Ed.2001).




                                                 3
                                  SUPREME COURT OF OHIO




         {¶ 7} Carroll also testified that the income figure in the valuation was
derived from the attached statements documenting the actual income and
expenses of the property.             The income information did include net-lease
reimbursements from tenants (in other words, at least some of the leases were net
leases). Real estate taxes were deducted from operating expenses for valuation
purposes, but no capital-improvement costs were removed.                          Expenses also
included a $0.25 per square foot reserve for replacements, which Carroll testified
was a “conservative number.”
         {¶ 8} Carroll also explained that the capitalization rate had been
computed using the band-of-investment method. To the rate computed by that
method, he applied a real estate tax additur.2
         {¶ 9} Next, Carroll explained, the capitalization rate (11.6026 percent)
was applied to the average of the net incomes before interest, depreciation, and
real estate taxes for 2003, 2004, and 2005, which was $517,779. The method
calls for dividing the net income number by the capitalization rate to arrive at the
property value: $4,460,000.
                                 COURSE OF PROCEEDINGS
         {¶ 10} In its deliberation, the BOR found the valuation evidence
“competent, credible, and probative” and adopted $4,460,000 as the property
value in place of the auditor’s valuation. The BOE appealed to the BTA.
         {¶ 11} At the BTA, the parties waived a hearing and presented their
arguments through briefs, relying on the record developed before the BOR. The
BOE—which had not objected below—argued that “the evidence [i.e., the

2
  The tax additur is added to the capitalization rate, effectively discounting the value to take into
account the effective tax rate imposed on the real estate. Carroll deducted the actual tax payments
from expenses and then used the additur to account for the effect of real estate taxes on property
value. Likewise, Carroll deducted actual mortgage payments from expenses but accounted for
debt service through the band-of-investment method of developing the discount portion of the
capitalization rate. See International Association of Assessing Officers, Property Assessment
Valuation 219, 234-236 (2d Ed.1996).




                                                 4
                                January Term, 2014




income-approach valuation presented at the BOR] consists of an analysis that was
prepared and presented by counsel,” that “[t]he property owner did not appear,
nor did an officer, member or shareholder of the owner appear,” and that “[t]he
only witness consisted of an employee of the company that owns the property.”
Thus, the BOE argued, the evidence was not actually an owner’s opinion of value.
In the alternative, the BOE argued that “[e]ven if the analysis submitted by
Northpointe’s counsel had been prepared by Northpointe, the analysis falls short
of providing reliable probative evidence of the subject property’s value because it
was totally devoid of any supporting market data.”
       {¶ 12} On August 7, 2012, the BTA issued its decision. First, the BTA
declined to accept Carroll’s testimony in conjunction with the written valuation as
part of the “owner’s opinion of value.”        BTA No. 2008-V-670, 2012 WL
3555503, *3 (Aug. 7, 2012). Instead, the BTA regarded Carroll solely as a “fact
witness” who gave testimony “in support of the ‘owner’s opinion.’ ” Id. Along
the same lines, the BTA agreed with the BOE’s assertion that the written owner’s
opinion of value had been prepared by counsel, not Carroll—thereby preventing
Carroll’s testimony from constituting part of an owner’s opinion of value. Id.
Additionally, the BTA thought Carroll did not qualify to give an owner’s opinion
of value because he was not a shareholder or officer of Northpointe, the entity that
held title to the property, and instead was an employee of Midamco, which owned
Northpointe. Id.
       {¶ 13} The BTA also addressed the merits of the owner’s income-
approach valuation. Noting that “the owner’s opinion of value contains no market
data for income or expenses whatsoever,” relying as it does on “actual income and
expenses of the subject to determine its value,” the BTA held that the owner’s
opinion did “not provide competent, probative evidence of value.” Id. The BTA
therefore reinstated the auditor’s determination of value.




                                         5
                            SUPREME COURT OF OHIO




       {¶ 14} One member of the BTA dissented. The dissent compared the
situation in the present case to that in Bedford Bd. of Edn. v. Cuyahoga Cty. Bd. of
Revision, 115 Ohio St.3d 449, 2007-Ohio-5237, 875 N.E.2d 913, which, relying
on Dayton-Montgomery Cty. Port Auth. v. Montgomery Cty. Bd. of Revision, 113
Ohio St.3d 281, 2007-Ohio-1948, 865 N.E.2d 22, held that the taxpayer’s income-
approach valuation sufficed to prevent reverting to the auditor’s valuation. In this
case as in Bedford Bd. of Edn., the dissenter argued, “[o]nce evidence existed that
the auditor’s values were not correct, * * * reverting to those values without
evidence supporting the change was unlawful.” BTA No. 2008-V-670, 2012 WL
3555503, *4 (Johrendt, dissenting).
                    NORTHPOINTE’S PROPOSITIONS OF LAW
       {¶ 15} On appeal to this court, Northpointe sets forth three propositions of
law as follows:


               [1] The BTA erred in simply reverting back to the auditor’s
       original assessment and by not making its own independent
       determination of value.
               [2] The BTA erred by not finding that competent, credible
       and probative evidence was submitted to the BOR.
               [3] It is incumbent upon an appellant challenging the
       decision of a board of revision to come forward and offer evidence
       which demonstrates its right to the value sought.


                             STANDARD OF REVIEW
       {¶ 16} In reviewing the BTA’s decision in light of the propositions of law
asserted by Northpointe, we are mindful that we do not sit “as a super BTA or a
trier of fact de novo.” EOP-BP Tower, L.L.C. v. Cuyahoga Cty. Bd. of Revision,
106 Ohio St.3d 1, 2005-Ohio-3096, 829 N.E.2d 686, ¶ 17, citing Youngstown




                                         6
                                January Term, 2014




Sheet & Tube Co. v. Mahoning Cty. Bd. of Revision, 66 Ohio St.2d 398, 400, 422
N.E.2d 846 (1981). To the contrary, “ ‘[t]he fair market value of property for tax
purposes is a question of fact, the determination of which is primarily within the
province of the taxing authorities, and this court will not disturb a decision of the
Board of Tax Appeals with respect to such valuation unless it affirmatively
appears from the record that such decision is unreasonable or unlawful.’ ” Id.,
quoting Cuyahoga Cty. Bd. of Revision v. Fodor, 15 Ohio St.2d 52, 239 N.E.2d 25
(1968), syllabus.
       {¶ 17} This appeal confronts us, however, not with a request to second-
guess the manner in which the BTA evaluated the evidence but with discrete
claims of legal error regarding the competence of certain evidence and the legal
propriety of reverting to the auditor’s valuation, assuming that competent
evidence had been presented to the BOR. Our review of these questions of law is
de novo. See Akron Centre Plaza, L.L.C. v. Summit Cty. Bd. of Revision, 128
Ohio St.3d 145, 2010-Ohio-5035, 942 N.E.2d 1054, ¶ 10.
           A QUALIFIED EMPLOYEE OF THE OWNER OF REAL ESTATE
                    MAY GIVE OWNER-OPINION TESTIMONY
       {¶ 18} Ordinarily, testimony as to property value is not competent and
admissible unless it is the professional opinion of an expert. See Tokles & Son,
Inc. v. Midwestern Indemn. Co., 65 Ohio St.3d 621, 605 N.E.2d 936 (1992),
paragraph one of the syllabus (“It is a general rule of evidence that before one
may testify as to his opinion on the value of property, one must qualify as an
expert”). But equally well recognized is the exception allowing an owner “to
testify concerning the value of his property without being qualified as an expert,
because he is presumed to be familiar with it from having purchased or dealt with
it.” Id., paragraph two of the syllabus.
       {¶ 19} Indeed, “Ohio law has long recognized that an owner of either real
or personal property is, by virtue of such ownership, competent to testify as to the



                                           7
                            SUPREME COURT OF OHIO




market value of the property.” Smith v. Padgett, 32 Ohio St.3d 344, 347, 513
N.E.2d 737 (1987). Grounds for this “owner-opinion rule” lie in the assumption
that the owner “ ‘possess[es] sufficient acquaintanceship with [the property] to
estimate the value of the property, and [the owner’s] estimate is therefore received
although his knowledge on the subject is not such as would qualify him to testify if
he were not the owner.’ ” (Emphasis added in Smith.) Id., quoting 22 Corpus
Juris, Evidence, Section 685, at 586-587 (1920). The court has recognized the
validity of the owner-opinion rule in the context of valuing realty for tax
purposes. Amsdell v. Cuyahoga Cty. Bd. of Revision, 69 Ohio St.3d 572, 574, 635
N.E.2d 11 (1994); WJJK Investments, Inc. v. Licking Cty. Bd. of Revision, 76
Ohio St.3d 29, 32, 665 N.E.2d 1111 (1996); Valigore v. Cuyahoga Cty. Bd. of
Revision, 105 Ohio St.3d 302, 2005-Ohio-1733, 825 N.E.2d 604, ¶ 5. Important
in the owner-opinion rule, however, is that the owner qualifies primarily as a fact
witness giving information about his or her own property; usually the owner may
not testify about comparable properties, because that testimony would be hearsay.
See Raymond v. Raymond, 10th Dist. Franklin No. 11AP-363, 2011-Ohio-6173,
¶ 19-20.
       {¶ 20} At the BTA, Northpointe argued that Carroll’s testimony should be
admitted under the owner-opinion rule; it did not argue that Carroll had been
qualified as an expert appraiser. Nor does Northpointe argue to this court that
Carroll was duly qualified as an expert appraiser. Accordingly, the competence
and admissibility of his testimony as an opinion of value rests upon its status as
constituting an owner’s opinion of value.
              1. The record contains no support for the finding that
              Northpointe’s counsel prepared the written valuation
       {¶ 21} The BTA agreed with the BOE’s contention that the written
owner’s opinion of value had been prepared by counsel, not Carroll. The question




                                         8
                                   January Term, 2014




who authored the written income-approach valuation is a quintessential fact issue,
and factual determinations by the BTA ordinarily merit court deference.
        {¶ 22} However, the case law does recognize the court’s duty to reverse a
BTA finding when “[the record] is devoid of any evidence from which the
determination could be made.” Stds. Testing Laboratories, Inc. v. Zaino, 100
Ohio St.3d 240, 2003-Ohio-5804, 797 N.E.2d 1278, ¶ 31, citing Citizens Fin.
Corp. v. Porterfield, 25 Ohio St.2d 53, 266 N.E.2d 828 (1971), paragraph two of
the syllabus (“Where a material portion of a Board of Tax Appeals decision is not
supported by any probative evidence of record, the decision is unreasonable and
unlawful”). Our review of the record leads us to conclude that the rule of Stds.
Testing applies in this case: the record contains no support for the finding, with
the result that the finding should be reversed.
        {¶ 23} Notably, the BTA decision itself cites nothing in the record to
support the finding. A review of the record, including the hearing testimony,
discloses one circumstance that connects counsel to the valuation: the written
income-approach valuation was submitted to the BOR with a cover letter from
counsel. But the cover letter presents the written valuation as “the owner’s
description and opinion of value.” Nowhere does the letter state or imply that
counsel authored the valuation.
        {¶ 24} Moreover, Carroll testified authoritatively regarding the written
valuation at the BOR hearing and certainly implied that he was its author.
Although a more fully adequate foundation could have been laid that Carroll
authored the valuation,3 nothing in the record—certainly not the cover letter—
raised the inference that counsel authored the valuation. Accordingly, we reverse
the finding that counsel authored the valuation.


3
 The BOE’s counsel at the BOR hearing could have objected to the lack of foundation, and that
objection would have allowed the foundation to be more securely laid—but no objection was
made.




                                             9
                             SUPREME COURT OF OHIO




             2. Carroll’s testimony and written report were competent
       {¶ 25} The BTA’s rejection of the owner’s opinion of value as competent
evidence confronts us with two further issues on competence of the evidence: (1)
Can Carroll qualify as giving “owner” testimony when he was employed by the
member of the limited-liability company that held title to the property, rather than
by the property-owning company itself? (2) May Carroll give “owner” testimony
when he is neither an officer nor a shareholder of either entity?
        a. A knowledgeable employee may give owner-opinion testimony
       {¶ 26} The BTA cites a single case in support of rejecting Carroll’s
testimony as owner-opinion testimony in this case: Tokles, 65 Ohio St.3d 621,
605 N.E.2d 936. But Tokles does not dictate that Carroll had to be an officer or
shareholder or that he had to be employed by the entity holding title to the
property instead of its controlling member in order to offer owner-opinion
testimony.
       {¶ 27} In Tokles, a corporate owner of personal property that was reported
stolen sued an insurance company for breach of insurance contract and bad-faith
denial of coverage with respect to the theft. The corporate entity was a small,
closely held, husband-wife (until divorce) corporation, and the issue was whether
an officer/shareholder’s testimony was competent as evidence of the value of the
personal property. The corporation sought the benefit of the owner-opinion rule,
but the difficulty lay in the interposition of the corporate entity as actual direct
owner of the property. The court emphasized that the crucial factor was the
witness’s knowledge of the property at issue:


               If an officer or shareholder of a closely held corporation is
       permitted to testify as to value without being qualified as an expert,
       it should not be solely because of his title or ownership of stock,
       but in the main because he, aided by his experience, has some




                                         10
                                January Term, 2014




       particular means of forming an intelligent and correct judgment as
       to the value of the property in question beyond that which is
       possessed by people generally. An officer, or shareholder of a
       closely held corporation who has acquired knowledge of the
       corporate property tantamount to that of an owner by virtue of
       having purchased, or dealt with, the property as if he were the
       individual owner may testify as to its value.


(Emphasis added.) Id. at 627.
       {¶ 28} In Tokles, the corporation had emphasized the witness’s status as
an officer and shareholder in order to establish his connection to the corporation
as property owner—indeed, in Tokles the corporation was (in a nontechnical
sense) an alter ego of the officers/shareholders. The BTA’s pronouncements are
therefore couched in terms of officer and shareholder.
       {¶ 29} But nothing in the reasoning of Tokles precludes a corporate
employee from qualifying to give owner testimony. To the contrary, under Tokles
it is the degree of acquaintance with the property rather than the rank within the
corporate entity that is most significant. Indeed, in a company with a larger staff
that is less closely held than that in Tokles, employees below the officer level may
be more likely to have the intimate knowledge concerning the property that would
best qualify them to give the owner-opinion testimony.
   b. The employee of a corporate affiliate may give owner-opinion testimony
            when the corporate-affiliate actually manages the property
       {¶ 30} The BTA also found it significant that Carroll was employed by
Midamco rather than Northpointe Distribution Center, L.L.C.: the latter owns the
property, while the former owns the latter and manages the property. But for
purposes of the owner-opinion rule, that is a distinction without a difference.




                                         11
                            SUPREME COURT OF OHIO




       {¶ 31} The testimony shows that Midamco managed the property and was
the owner of Northpointe, the sole purpose of whose existence was to hold title to
the property for Midamco. In Tokles, the court held that “the benefit of the
owner-opinion rule should not be denied to a closely held corporation which
cannot speak itself but which can convey its owner-opinion by a qualified
officer.” 65 Ohio St.3d at 627, 605 N.E.2d 936. The very same logic dictates that
the benefit of the rule should not be denied when title to the property is held
through a corporate affiliate, so long as an officer or employee associated with
and knowledgeable about the management of the property is available to convey
the owner opinion.
       {¶ 32} For these reasons, we reverse the BTA’s determination that
Carroll’s testimony coupled with the written income-approach valuation was not
competent evidence of value. Having decided that the evidence was competent,
we now turn to the BTA’s consideration of its probative character.
       UNDER THE BEDFORD RULE, THE BTA MAY NOT REVERT TO THE
    AUDITOR’S VALUE WHEN THE BOR RELIED ON COMPETENT EVIDENCE
       {¶ 33} The BTA held that the owner’s opinion of value herein did not
provide competent, probative evidence of value.       In addition to erroneously
finding that the evidence was incompetent, the BTA also pointed to the complete
absence of market data for income and expenses as a reason for concluding that
the opinion lacked probative force.
       {¶ 34} In reviewing this latter aspect of the BTA’s decision, we note that
the BTA unquestionably had a duty to independently weigh all the evidence
before it, which in this case consisted of evidence adduced before the BOR. See
Columbus Bd. of Edn. v. Franklin Cty. Bd. of Revision, 76 Ohio St.3d 13, 15, 665
N.E.2d 1098 (1996); Sapina v. Cuyahoga Cty. Bd. of Revision, 136 Ohio St.3d
188, 2013-Ohio-3028, 992 N.E.2d 1117, ¶ 25, citing Vandalia-Butler City
Schools Bd. of Edn. v. Montgomery Cty. Bd. of Revision, 130 Ohio St.3d 291,




                                       12
                                 January Term, 2014




2011-Ohio-5078, 958 N.E.2d 131, ¶ 13. Moreover, the BTA correctly pointed out
that market data ordinarily constitutes an essential part of a valid appraisal based
on the income approach. See Villa Park Ltd. v. Clark Cty. Bd. of Revision, 68
Ohio St.3d 215, 218, 625 N.E.2d 613 (1994) (BTA decision reversed and case
remanded to the BTA for findings of “the appropriate economic or market rents
and expenses to be used in the income approach to value”); International
Association of Assessing Officers, Property Assessment Valuation 204, 214 (2d
Ed.1996). Thus, the BTA was correct to criticize the owner’s opinion of value for
its lack of market data.
       {¶ 35} Because it found the owner’s valuation to be not probative, and
because it confronted an absence of additional evidence, the BTA ordered that the
auditor’s value be reinstated.     While this is a logical disposition, the BTA
nonetheless erred in rendering it. That is so, because our decision in Bedford Bd.
of Edn., 115 Ohio St.3d 449, 2007-Ohio-5237, 875 N.E.2d 913, prescribes a
different rule under these circumstances: when the board of revision has reduced
the value of the property based on the owner’s evidence, that value has been held
to eclipse the auditor’s original valuation.
       {¶ 36} In Bedford, as here, the owner presented an owner’s opinion of
value using the income approach and utilizing actual income and expenses. Even
though the owner’s opinion relied entirely on income and expenses of the subject
property, rather than data derived from the larger market, we held in a four-to-
three decision that the BTA had erred by reverting to the auditor’s valuation
inasmuch as the owner’s evidence (despite those defects identified by the BTA)
had negated that valuation.
       {¶ 37} Our reasoning in Bedford does not deny the BTA’s duty to
independently evaluate the evidence; instead, it alters the status of the auditor’s
valuation as a default in the situation where neither the property owner nor the
board of education has proved a different value. We have held that although a



                                          13
                             SUPREME COURT OF OHIO




BOE or a property owner seeking to depart from the county’s valuation must
shoulder the burden of showing a different value, “the board of revision and the
auditor do not themselves acquire the burden of proving the general accuracy of
the appraisals upon which they initially relied.”        Colonial Village Ltd. v.
Washington Cty. Bd. of Revision, 123 Ohio St.3d 268, 2009-Ohio-4975, 915
N.E.2d 1196, ¶ 31. As a result, “[t]he county’s appraised value * * * forms in
most cases a default valuation that must be preferred and adopted if the appellant
before the BTA fails to prove a different value of the property * * *.” Id. Accord
Salem Med. Arts & Dev. Corp. v. Columbiana Cty. Bd. of Revision, 82 Ohio St.3d
193, 195, 694 N.E.2d 1324 (1998) (“In the absence of probative evidence of a
lower value, however, the BOR and the BTA are justified in fixing the value at
the amount assessed by the county auditor”).
       {¶ 38} Notably, however, the absence of a requirement that the auditor or
board of revision offer proof of the original appraised value does not
automatically mean that the property owner or the board of education may rely
on that appraised value as a default. To be sure, if a board of revision makes a
valuation change that is completely unsupported in the record, the BTA may not
affirm or adopt it. See Columbus City School Dist. Bd. of Edn. v. Franklin Cty.
Bd. of Revision, 90 Ohio St.3d 564, 567, 740 N.E.2d 276 (2001) (the BTA errs by
affirming a board of revision’s reduced or increased valuation if “there is no
evidence or other information in the statutory transcript to explain the action taken
by the BOR”). But the Bedford rule addresses circumstances in which the board
of revision relies on specific and plausible evidence to reach a valuation different
from that originally found by the auditor.
       {¶ 39} The Bedford rule is particularly applicable in circumstances like
those presented here. In this case, the BOE opposed the owner’s opinion of value
and could have stated before the BOR the reasons that it should not adopt that
valuation, but it failed to do so.      In this respect, the present case differs




                                         14
                               January Term, 2014




dramatically from Vandalia-Butler, 130 Ohio St.3d 291, 2011-Ohio-5078, 958
N.E.2d 131. Here the BOE failed to inform the BOR of reasons why the owner’s
opinion was not competent or probative, whereas in Vandalia-Butler the board of
revision’s notes “reflect[ed] that the BOE objected to the appraisal report as
hearsay ‘because the appraiser wasn’t [at the hearing] to question.’ ” Id. at ¶ 4-5.
Compare Plain Local Schools Bd. of Edn. v. Franklin Cty. Bd. of Revision, 130
Ohio St.3d 230, 2011-Ohio-3362, 957 N.E.2d 268, ¶ 18-20 (hearsay objection to
written appraisal report was waived because it was not raised before the board of
revision).
       {¶ 40} Moreover, Northpointe actually presented Carroll as a witness
before the BOR, thereby making him available for cross-examination, but the
BOE’s counsel failed to use that opportunity to build a record that would have
permitted the BOE to “meet its burden of proof before the BTA by showing—
through cross-examination of [the witness] * * * —that the board of revision had
erred when it reduced the value from the amount first determined by the auditor.”
Vandalia-Butler City School Dist. Bd. of Edn. v. Montgomery Cty. Bd. of
Revision, 106 Ohio St.3d 157, 2005-Ohio-4385, 833 N.E.2d 271, ¶ 9.
       {¶ 41} In sum, the rule from the Bedford case precluded the BTA’s
reverting to the auditor’s valuation in spite of the BTA’s findings about the
probative force of the evidence that Northpointe presented at the BOR. Under
these circumstances, the BOR’s adopting a new value based on Carroll’s
testimony “shift[ed] the burden of going forward with evidence to the board of
education on appeal to the BTA.” Dublin City Schools Bd. of Edn. v. Franklin
Cty. Bd. of Revision, 139 Ohio St.3d 193, 2013-Ohio-4543, 11 N.E.3d 206, ¶ 16,
analysis regarding burden undisturbed on reconsideration, 139 Ohio St.3d 212,
2014-Ohio-1940, 11 N.E.3d 222, ¶ 10. Since no new evidence was presented at
the BTA, the BTA should have retained the BOR’s valuation of the property.




                                        15
                              SUPREME COURT OF OHIO




                                    CONCLUSION
          {¶ 42} We reverse the BTA’s determinations regarding the competence of
Carroll’s testimony and the owner’s opinion of value offered at the BOR.
Additionally, we reverse the BTA’s decision to revert to the auditor’s valuation,
with the result that the BOR’s valuation of the property is reinstated.
                                                                  Decision reversed.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, KENNEDY, and O’NEILL, JJ.,
concur.
          LANZINGER and FRENCH, JJ., dissent.
                               ____________________
          LANZINGER, J., dissenting.
          {¶ 43} I dissent from the majority’s expansion of the owner-opinion rule
to allow employees of a corporation to provide evidence of a property’s value,
and I would affirm the decision of the Board of Tax Appeals that reinstated the
auditor’s valuation.
          FRENCH, J., concurs in the foregoing opinion.
                               ____________________
          Rich & Gillis Law Group, L.L.C., Mark H. Gillis, Karol C. Fox, and
Kelley A. Gorry, for appellee Worthington City Schools Board of Education.
          Sleggs, Danzinger & Gill, Co., L.P.A., Robert K. Danzinger, and Todd W.
Sleggs, for appellant.
                           _________________________




                                          16